Citation Nr: 1002262	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-43 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a caregiver


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 
1971 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In January 2007, the Board found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for PTSD.  Also in January 2007, the 
Board remanded the issue of entitlement to service connection 
for PTSD to the RO for additional development.  The case has 
been returned to the Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

This case was remanded by the Board in January 2007 to verify 
the Veteran's stressors, and to determine whether the Veteran 
had PTSD related to his stressors.  A VA psychiatric 
examination was conducted in October 2009 and the examiner 
diagnosed PTSD due to stressors while on a submarine.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and a verified in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  

Thus in order to grant the Veteran service connection, his 
claimed stressors must be verified.  As to the verification 
of his stressors, in April 2009, the AMC requested 
information to verify his stressors of being locked in a 
torpedo tube and also of being fired upon by hostile forces 
while performing an intelligence mission within three miles 
of the Soviet Union and assigned to the USS BLUEBACK.  In 
June 2009, the JSRRC sent a response to the AMC noting that, 
among other things, it had coordinated the Veteran's claim 
with NARA the custodian of the 1973 deck logs for the USS 
BLUEBACK and that when NARA completed the review of the deck 
logs, a review would be conducted and the AMC would be 
provided with a response.  The record does not show that the 
indicated response was received or requested by the AMC.  

In view of the foregoing, the case is hereby REMANDED for the 
following action:  

1.  Contact the JSRRC and determine the 
results of its investigation regarding 
the deck logs for the USS BLUEBACK in 
1973, as noted in its June 2009 response 
to the AMC.  The AMC must make a specific 
determination, based upon the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the AMC should address any 
credibility questions raised by the 
record and it must take into account 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  (The Court reversed the Board's 
denial of a claim for service connection 
for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in 
Pentecost, supra, the claimant submitted 
evidence that his unit was subjected to 
rocket attacks.  The Court pointed out 
that corroboration of every detail of a 
stressor under such circumstances, such 
as the claimant's own personal 
involvement, is not necessary).  

2.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The AMC 
should specifically discuss in the SSOC 
the applicability of Pentecost to the 
Veteran's claim.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


